Exhibit 1 For Release Compugen Discovers Drug Target for Treatment of Epithelial Tumors Existence and utility of CGEN-671 predicted in silico through use of Compugen’s Monoclonal Antibody Targets Discovery Platform New Drug Target is splice variant of known cancer drug target Tel Aviv, Israel, December 28, 2009 - Compugen Ltd. (NASDAQ: CGEN) announced today the discovery and experimental validation of CGEN-671, a new drug target for multiple epithelial tumors. CGEN-671 is a membrane splice variant of CD55, a known drug target for gastric cancer for which monoclonal antibody (mAb) therapeutics are in clinical development by others. The potential application of CGEN-671 as a drug target was initially predicted in silico by Compugen through the use of its Monoclonal Antibody Targets Discovery Platform; the predicted molecule was then validated experimentally in multiple epithelial tumors. Epithelial tumors, also referred to as carcinomas, account for approximately 85% of all cancers, including the ten most prevalent cancers in the western world, such as breast, colorectal, lung, ovary, prostate and skin.
